Citation Nr: 0509833	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling for 
status post sympathetic reflex dystrophy, left wrist and 
forearm.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.

The veteran testified before the undersigned Veterans Law 
Judge in May 2001.  The transcript has been obtained and 
associated with the claims folder.  

The matter was previously before the Board in August 2001 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran's claim is now ready for appellate 
disposition.

Service connection is also in effect for the residuals of 
dislocation of the left shoulder with tendonitis, evaluated 
as 20 percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record does not 
establish that the veteran's status post sympathetic reflex 
dystrophy, left wrist and forearm, is productive of complete 
paralysis of the median nerve.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for status post sympathetic reflex dystrophy, left 
wrist and forearm, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, Part 4, including § 4.124a, Diagnostic Code 8515 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they apply to this case, and has determined that they 
do apply.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The November 1998 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the November 1999 rating decision, 
the August 2000 statement of the case (SOC), the April 2001, 
March 2003, and June 2004 supplemental statements of the case 
(SSOC), the January 2001 development letter, and the August 
2001 and April 2004 letters explaining the provisions of the 
VCAA.  

The August 2001 and April 2004 letters clearly indicated what 
type of evidence was necessary to establish an increased 
rating for the veteran's status post sympathetic reflex 
dystrophy of the left wrist and forearm.  The letters 
specifically provided the veteran with notice of the VCAA, 
explained the respective rights and responsibilities under 
the VCAA and asked him to provide VA with any evidence or 
information he had pertinent to his appeal.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). The veteran has 
not responded to either the August 2001 or the April 2004 
VCAA letters.  There is no indication that there is any other 
probative evidence available that has not been obtained 
concerning the issue on appeal.  The veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  The 
requirements of the VCAA have been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had in 
excess of three years to respond to the initial VCAA notice, 
and that the appellant has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

An additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  There is sufficient medical 
evidence to make a decision on the claim.  Id.  The veteran 
was afforded VA examinations in January 1999 and February 
2003.  The veteran provided testimony before the Board in May 
2001.  The transcript has been obtained and associated with 
the claims folder.  VA outpatient and private treatment 
records have been associated with the claims folder.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides his appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  A 
substantially complete application was received in November 
1998.  Thereafter, in the November 1999 rating decision, the 
RO denied the claim.  Only after that rating action was 
promulgated did the AOJ provide specific VCAA notice, in 
August 2001 and April 2004, to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See the 
references to the documents issued to the veteran set out 
above.  Because the VCAA notices in this case were not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini II.  However, the Board previously 
remanded the claim in August 2001 for compliance with the 
VCAA.

In Pelegrini II, the CAVC recognized that where pre-initial-
AOJ adjudication notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice because an initial AOJ adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the claimant.  

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The August 2001 and April 2004 notices 
specifically requested the veteran to submit any 
evidence he had regarding the matter at issue.  Also, 
the Board notes that the medical records collectively 
address the relevant question in this case.  It is the 
opinion of the Board that the veteran has been given 
VCAA-content complying notice in this case.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Following adequate VCAA notice, the veteran has been afforded 
proper VA process.  Subsequent to the most recent VCAA 
notice, in April 2004, the veteran was provided with a 
supplemental statement of the case, in June 2004.  This 
supplemental statement of the case considered the recently 
submitted evidence, VA outpatient treatment records dated 
between 1999 and 2004, and readjudicated the claim.  The 
veteran was provided with the reasoning behind the decision 
to continue the denial of a rating in excess of 40 percent 
disabling for status post sympathetic reflex dystrophy, left 
wrist and forearm.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

The veteran's status post sympathetic reflex dystrophy of the 
left wrist and forearm is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Under this code section, a 40 percent rating is assigned for 
severe incomplete paralysis of the median nerve, minor.  
38 C.F.R. § 4.124a.  A 50 percent rating is warranted for 
severe incomplete paralysis of the median nerve, major.  Id.  
A 60 percent rating (minor) and 70 percent (major) is 
assigned for: complete paralysis of the median nerve, the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.  Id.      

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Analysis

Historically, service connection was awarded for status post 
sympathetic reflex dystrophy, left wrist and forearm, in a 
January 1993 rating decision.  (An April 1990 VA examination 
disclosed that the veteran was right-handed.)  The RO 
assigned a 20 percent rating from July 1990.  The decision 
was based on an October 1992 report of VA examination, which 
diagnosed the veteran with status post reflex sympathetic 
dystrophy, left upper extremity, fracture/dislocation of the 
left shoulder, characterized by glossy, shiny skin of the 
whole left upper extremity and limited flexion, extension, 
and grasping of the thumb and fingers.  The examiner opined 
that sympathetic reflex dystrophy was actually provoked by 
any previous trauma in the left shoulder.

In a November 1994 rating decision, the veteran's status post 
sympathetic reflex dystrophy of the left wrist and forearm 
was increased to 40 percent disabling from February 1994.   
The increase was based on VA outpatient treatment records 
dated between 1982 and 1994, which contained complaints of 
left wrist and arm pain, numbness, and tingling.  The award 
was also based on a September 1994 report of VA examination, 
which diagnosed the veteran with carpal tunnel syndrome, 
left.  The veteran complained of pain upon motion of the left 
wrist.  There was no appreciable limitation of motion.

The veteran filed his request for an increased rating in 
November 1998.  He contended that his wrist had worsened in 
severity, to include increased pain, loss of grip strength, 
weakness, and numbness from the shoulder to the tips of his 
fingers.  The RO continued the 40 percent disabling rating in 
November 1999.  The veteran disagreed and initiated the 
instant appeal. 

The veteran's status post sympathetic reflex dystrophy of the 
left wrist and forearm is currently rated as 40 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  As 
noted previously, a 40 percent rating is assigned for severe 
incomplete paralysis of the median nerve, minor.  38 C.F.R. 
§ 4.124a.  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
status post sympathetic reflex dystrophy of the left wrist 
and forearm, more closely approximates the criteria for the 
currently assigned 40 percent rating.  See 38 C.F.R. §§ 4.3, 
4.7, 4.71a.   In this regard, there is no evidence of record 
that the veteran's left wrist and forearm is manifested by 
complete paralysis of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  
Further, there is no evidence that: the veteran's left hand 
is inclined to the ulnar side, the index and middle fingers 
more extended than normally; considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; or pain with trophic 
disturbances.  Id.      

Upon VA examination in January 1999, the veteran complained 
of left hand pain, as well as difficulty using his left hand.  
His wrist was tender to palpation, though the range of motion 
of the left wrist was normal.  X-rays of the left wrist were 
negative.  The veteran was diagnosed with possible carpal 
tunnel syndrome.  However, a February 1999 electromyograph 
(EMG) determined that there was no evidence of carpal tunnel 
syndrome.  The left ulnar and median nerves were normal. 

While the veteran submitted an April 2000 private 
electrodiagnostic study of the upper extremities that 
revealed a moderate degree of left carpal tunnel syndrome, a 
February 2003 VA examination found no evidence of left carpal 
tunnel syndrome.

Moreover, upon VA examination in February 2003, the veteran 
was able to extend his left wrist to 80 degrees without 
evidence of pain, flex to 40 degrees before pain began and to 
60 degrees before pain limited further motion.  Ulnar and 
radial deviation were normal.  While the veteran had slightly 
decreased pinprick on the palmar surface, as well as 
moisture, he had 4/5 strength and grasp.  The veteran was 
diagnosed with chronic tendonitis of the left wrist without 
evidence of carpal tunnel syndrome.  He was also diagnosed 
with shoulder hand syndrome.  The examiner opined that the 
service-connected left shoulder condition should be 
considered a contributing factor of the wrist condition.

In light of the veteran's credible complaints of pain, 
numbness, and tingling experienced in his left wrist, 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, were 
considered and are reflected in the current rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  As noted above, in 2003 the veteran was able 
to extend his left wrist to 80 degrees without evidence of 
pain, flex to 40 degrees before pain began and to 60 degrees 
before pain limited further motion.  Ulnar and radial 
deviation were normal.  Further, there is no objective 
evidence either in VA outpatient treatment records dated 
between 1994 and 2004, reports of VA examination in 1999 and 
2003, or the veteran's May 2001 sworn testimony, of complete 
paralysis of the left wrist and forearm. 

The Board has considered a higher rating under additional 
analogous criteria.  During the pendency of this claim, the 
rating criteria for evaluating ankylosis and limitation of 
motion of digits of the hands were amended, effective from 
August 26, 2002.  See 67 Fed. Reg. 144, 48784-48787 (July 26, 
2002).  However, the diagnostic criteria for ankylosis of the 
wrist (diagnostic code 5214) and limitation of motion of the 
wrist (diagnostic code 5215) were not amended.  The veteran 
does not contend, nor does the evidence of record support a 
finding of, involvement of either multiple or individual 
digits of the left hand.  Further, under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5214, 40 percent is the maximum available for 
ankylosis of the minor wrist.  There is no evidence that the 
veteran has unfavorable ankylosis of all five digits of the 
left (minor) hand.  38 C.F.R. § 4.71a, Diagnostic Code 5216.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the status post 
sympathetic reflex dystrophy of the left wrist and forearm 
and its effects on the veteran's earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
increased evaluation.  

Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's status post sympathetic reflex 
dystrophy of the left wrist and forearm has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  

The assigned 40 percent rating adequately compensates the 
veteran for the nature and extent of severity of his left 
wrist and forearm.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.

ORDER

Entitlement to a rating in excess of 40 percent for status 
post sympathetic reflex dystrophy of the left wrist and 
forearm is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


